                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALID A. MUHAMMAD,                         :
          Plaintiff,                       :
                                           :              No. 1:18-cv-1412
             v.                            :
                                           :              (Judge Kane)
C.O. GRAY, et al.,                         :
            Defendants                     :


                                       ORDER

      AND NOW, on this 21st day of January 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Defendant Linsinbigler’s motion for summary judgment (Doc. No. 57) is
         GRANTED, and the Clerk of Court is directed to defer the entry of judgment in favor
         of Defendant Linsinbigler until the conclusion of the above-captioned case;

      2. Defendant Grant is DISMISSED WITHOUT PREJUDICE from the above-
         captioned case pursuant to 28 U.S.C. §§ 1915A(b)(1) & 1915(e)(2)(B)(ii);

      3. Plaintiff’s remaining claims against Defendants Gray, Lowery, and Jennings are
         REFERRED to the Court’s Prisoner Litigation Settlement Program;

      4. Joseph Barrett, Esq., the ADR Coordinator for the Middle District of Pennsylvania, is
         APPOINTED to serve as mediator;

      5. All settlement discussions are confidential and may not be utilized by any party if
         settlement is not reached;

      6. In order to reduce cost, time, expense, inconvenience, and to suitably address
         institutional security concerns, counsel for the Defendants and the mediator will
         coordinate with officials for the Pennsylvania Department of Corrections to schedule
         video-conference mediation sessions with Plaintiff at mutually convenient times, and
         in a manner that comports with the needs and concerns of prison officials;

      7. The parties shall complete mediation within sixty (60) days of the date of this Order;
         and
8. The parties and the mediator shall promptly notify the Court in writing if this case is
   resolved through mediation.


                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania




                                         2
